Savarese, S.
The paper writing offered for probate does not in terms nominate an executor. One sentence, however, reads: “ My sister Nora or her daughter Katherine or son Thomas are to take care of my funeral.” As the duty to arrange and pay for the funeral is one of those devolving upon an executor, such direction is deemed sufficient to constitute a valid nomination according to the tenor of the will. (See, Matter of Hazen, 175 Misc. 851.) The proof satisfies the court that the propounded instrument was duly executed as a will at a time when decedent was competent and free from restraint. Nora and Thomas having renounced, letters testamentary will issue to petitioner, Katherine, upon her qualifying according to law. Submit decree accordingly.